Citation Nr: 0112997	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 12, 
1992, for entitlement to service connection for degenerative 
joint disease of the lumbosacral spine with spinal stenosis, 
status post laminectomy times three.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from  July 1943 to December 
1945 and from August 1946 to December 1946.

This appeal arises from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in October 1998.  That decision granted the veteran's 
claims of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine with spinal stenosis, 
status post laminectomy times three (lumbosacral spine 
disorder), and assigned an effective date of February 12, 
1992.  The effective date of service connection was duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

On review of the record, the Board notes that the veteran 
appears to be raising the issue of whether there was clear 
and unmistakable error (CUE) in the RO decision in June 1966 
that denied his claim of service connection for a back 
disorder.  This issue has not been addressed by the RO.  This 
matter is referred to the RO for the proper handling.  When 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (holding that VA claimants must be afforded "full 
benefits of ... procedural safeguards" afforded by statutory 
and regulatory provisions establishing "extensive procedural 
requirements to ensure a claimant's rights to full and fair 
assistance and adjudication in the VA claims adjudication 
process").  The Board finds the veteran would be prejudiced 
by the Board addressing the merits of his claim of CUE.



FINDINGS OF FACT

1.  Service connection for a back condition was denied by 
rating action of June 1966; the veteran failed to file a 
timely appeal.  

2.  The veteran's reopened claim of entitlement to service 
connection for lumbosacral spine disorder was received on 
February 12, 1992, more than one year following his 
separation from service.

3.  Medical evidence submitted in support of the reopened 
claim provided a nexus between the veteran's lumbosacral 
spine disorder and the veteran's period of service.  


CONCLUSION OF LAW

The evidence does not support entitlement to an effective 
date earlier than February 12, 1992, for entitlement to 
service connection for degenerative joint disease of the 
lumbosacral spine with spinal stenosis, status post 
laminectomy times three.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. §§ 5108, 5110; 38 C.F.R. §§ 3.156, 3.400(q).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (2000).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii). The effective date of an 
award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r).

The RO has assigned an effective date of February 12, 1992, 
for the award of service connection for the veteran's 
lumbosacral spine disorder. This date corresponds to the date 
of receipt of the veteran's request to reopen the previously 
denied claim of service connection in June 1999.  However, 
the veteran maintains that he is entitled to an effective 
date in 1966, apparently because his original claim of 
service connection for a back disability was filed at that 
time and he was eventually granted service connection based 
upon the same evidence of in service occurrence of back 
disorder.

The veteran filed his original claim of service connection 
for a low back disability in May 1966.  However, this claim 
was denied by the RO in June 1966 and became final one year 
later in June 1967.  38 U.S.C. 4005(c) (1964); 38 C.F.R. 
19.153 (1966).  The veteran submitted a claim to reopen on 
February 12, 1992.  Therefore, pursuant to 38 C.F.R. § 3.400 
(q)(1)(ii) (2000), the effective date can be no earlier than 
that date.

During the course of the development of the veteran's claim, 
new evidence (that not previously of record) was received.  
This included service medical records that did not address 
the existence of the veteran's low back disorder.  In 
addition VA medical records that included competent medical 
opinions establishing a nexus between the veteran's current 
lumbosacral spine disorder and symptomatology noted in the 
veteran's service medical records were added to the claims 
folder.  While the veteran asserts that service connection 
was established based upon the same evidence, review of the 
claims folder and a careful reading of the reasoning in the 
October 1998 rating decision reveals this is not the case.  
 
The Board notes that 38 C.F.R. § 3.400(q)(2) and 38 C.F.R. 
§ 3.400 (g) are not for consideration in this claim. 38 
C.F.R. § 3.400 (g) refers to correction of military records 
(38 U.S.C. 5110(i); Pub. L. 87-825).  Where entitlement is 
established because of the correction, change or modification 
of a military record, or of a discharge or dismissal, by a 
Board established under 10 U.S.C. 1552 or 1553, or because of 
other corrective action by competent military naval, or air 
authority, the award will be effective from the latest of 
these dates: (1) Date application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; (2) Date of receipt of 
claim if claim was disallowed; or (3) One year prior to date 
of reopening of disallowed claim. In this instance there was 
no correction of the service medical records previously on 
file. 38 C.F.R. § 3.400(q) refers to new and material 
evidence (Sec. 3.156).....(2) Service department records.  To 
agree with evaluation (since it is considered these records 
were lost or mislaid) or date of receipt of claim on which 
prior evaluation was made, whichever is later, subject to 
rules on original claims filed within 1 year after separation 
from service. See paragraph (g) of this section as to 
correction of military records. 38 C.F.R. § 3.400(q)(2).  The 
service records obtained were new and material; however, 
these service records were not the new and material evidence 
that formed the basis for the grant of service connection.  
Prior decisions had acknowledged in-service treatment of a 
low back disability.  The current medical evidence and 
opinions gathered upon reopening the claim established the 
basis for service connection.  The additional service records 
did not form the basis for the grant of service connection, 
and thus the claim is properly considered under 38 C.F.R. 
§ 3.400 (q)(1)(ii) (1999).

Accordingly, the Board finds that the evidence does not 
support entitlement to an effective date earlier than 
February 12, 1992, for service connection of the veteran's 
lumbosacral spine disorder.  VCAA, 114 Stat. at 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 5108, 5110; 38 C.F.R. §§ 3.156, 3.400(q).



ORDER

Entitlement to an earlier effective date earlier than 
February 12, 1992, for entitlement to service connection for 
degenerative joint disease of the lumbosacral spine with 
spinal stenosis, status post laminectomy times three, is 
denied.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

